DETAILED ACTION
This office action is responsive to application 16/961,049 filed on July 9, 2020.  Claims 1-10 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 8/03/20 and 7/09/20 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection unit” in claims 1-4 and 7-10.  The term “connection unit” is not interpreted to invoke 35 USC 112(f) in claims 5 and 6 because the connection unit is recited as including the corresponding structure of “a connection transistor” in these claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim limitations are interpreted under 35 USC 112(f) as follows:
	The “connection unit” in claims 1-4 and 7-10 corresponds to a connection transistor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the single or the plurality of second pixel units”.  However no “single” second pixel unit and no “plurality” of second pixel units are previously recited in claim 2 or the parent claim 1.  Therefore, it is unclear what these recitations are referring to.
Claims 3-6 are indefinite as depending from claim 2 and not remedying the deficiencies of claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US 2018/0249099).

	Consider claim 1, Kobayashi teaches:
	An imaging device (see figure 8) comprising: 

	a vertical signal line (output line 165, paragraph 0025), wherein 
	each of the first pixel unit (280) and the second pixel unit (288) includes 
	an amplification transistor (130 of pixel unit 280, 132 of pixel unit 288, paragraph 0103),
	a selection transistor (120 of pixel unit 280, 122 of pixel unit 288, paragraph 0026) connected between the amplification transistor (130, 132) and the vertical signal line (165, see figure 8), and 
	a connection unit (connection transistor, 155) that selectively connects between a common connection node of the amplification transistor (130) and the selection transistor (120) of the first pixel unit (280) and a common connection node of the amplification transistor (132) and the selection transistor (122) of the second pixel unit (288, see figure 8, paragraph 0104).

	Consider claim 2, and as applied to claim 1 above, Kobayashi further teaches that the connection unit (155) selectively connects (i.e. via ADDv(2), figure 8) the single (e.g. 288) second pixel unit (see figure 8) to the first pixel unit (280) in a unit group having the plurality of pixel units as a unit (see figure 8, paragraphs 0104 and 0106).

	Consider claim 3, and as applied to claim 2 above, Kobayashi further teaches that a signal of each pixel in the first pixel unit (280) and the second pixel unit (288) is 

	Consider claim 4, and as applied to claim 3 above, Kobayashi further teaches that the pixel unit includes a first pixel group and a second pixel group (As detailed in paragraph 0111, the pixel unit may include four pixels connected to a common floating diffusion (FD).  The Examiner interprets two of these four photodiodes to be of a first pixel group and the remaining two of these four photodiodes to be a second pixel group.), and includes (see figure 8) a reset transistor (e.g. 110), the amplification transistor (130), and the selection transistor (120) shared by the first pixel group and the second pixel group (i.e. due to the one reset transistor (110), one amplification transistor (130) and one selection transistor (120) being provided per floating diffusion (90), as shown in figure 8), the reset transistor (110) resets a floating diffusion (90) that converts a charge photoelectrically converted by each pixel in a same pixel unit into a pixel signal (see paragraph 0029, figure 8), the amplification transistor (130) reads the pixel signal converted by the floating diffusion (90, see paragraph 0029, figure 8), and the selection transistor (120) selectively outputs the pixel signal read by the amplification transistor (130) to a single signal line (165) belonging to a same unit group (see paragraph 0029, figure 8).

	Consider claim 5, and as applied to claim 4 above, Kobayashi further teaches that the connection unit (155) is provided for each pixel unit (see figure 8) and includes a connection transistor (“connection transistor”, 155, paragraph 0104) of which one end 

	Consider claim 7, and as applied to claim 1 above, Kobayashi further teaches that the connection unit (155) realizes binning reading for reading a signal of a pixel as assuming a plurality of pixels as a single pixel (Six pixels are binned, as detailed in paragraph 0106, see figure 8.).

	Consider claim 8, and as applied to claim 1 above, Kobayashi further teaches that the connection unit (155) realizes cutout reading for reading a signal of a pixel in a specific region (e.g. a signal of the region of pixel units 280 and 288, as shown in figure 8, paragraph 0104).

	Consider claim 9, and as applied to claim 1 above, Kobayashi further teaches that the connection unit (155) realizes thinning reading for reading a signal of a pixel in a predetermined pixel row (e.g. reading a signal of pixel 288 in the top row of figure 8 or reading a signal of the pixel 280 in the bottom row of figure 8, paragraph 0104).

	Consider claim 10, Kobayashi teaches:
	An electronic apparatus (figure 8) comprising: 
	an imaging device (see figure 8) that includes a plurality of pixel units (see figure 8) each including a first pixel unit (e.g. pixel unit 280, paragraph 0104) and a second pixel unit (e.g. pixel unit 288, paragraph 0104), and 

	each of the first pixel unit (280) and the second pixel unit (288) includes 
	an amplification transistor (130 of pixel unit 280, 132 of pixel unit 288, paragraph 0103),
	a selection transistor (120 of pixel unit 280, 122 of pixel unit 288, paragraph 0026) connected between the amplification transistor (130, 132) and the vertical signal line (165, see figure 8), and 
	a connection unit (connection transistor, 155) that selectively connects between a common connection node of the amplification transistor (130) and the selection transistor (120) of the first pixel unit (280) and a common connection node of the amplification transistor (132) and the selection transistor (122) of the second pixel unit (288, see figure 8, paragraph 0104).

Prior Art
	Consider claim 6, the prior art of record does not teach nor reasonably suggest that each of the first pixel group and the second pixel group includes four pixels arranged in two rows and two columns, and transfer transistors of the respective four pixels in each of the first pixel group and the second pixel group are arranged in a square, two transistors among the reset transistor, the amplification transistor, and the selection transistor are arranged between the first pixel group and the second pixel group in correspondence with the transfer transistors arranged in a square, and the remaining single transistor and the connection transistor are arranged adjacent to the transfer transistors arranged in a square of the first pixel group, in combination with the .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tashiro et al. (US 2014/0016006) teaches connection units (ADD1, ADD2) connected to nodes between amplification transistors (204) and selection transistors (209, see figure 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696